United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-41422
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

QUINCY V. GILFORD, JR.,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-03-CR-81-ALL
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Quincy V. Gilford, Jr., appeals from his conviction of being

a convicted felon in possession of a firearm.    Gilford contends

that the district court erred by adjusting his offense level for

possessing a firearm in connection with another felony offense;

that the nexus between a firearm and a felony required for a

conviction under 18 U.S.C. § 924(c) should be the nexus required

for an adjustment under U.S.S.G. § 2K2.1(b)(5); and that the

factual basis for his plea was inadequate because the mere fact

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41422
                                  -2-

that his firearm traveled from outside of Texas at some point in

the past did not show a sufficient connection to interstate

commerce to confer jurisdiction on the district court.

     Gilford, who is represented by the Federal Public Defender,

is correct that his contentions regarding 18 U.S.C. § 924(c) and

the interstate-commerce nexus are foreclosed.     See United States

v. Washington, 340 F.3d 222, 231-32 (5th Cir.), cert. denied, 124

S. Ct. 942 (2003); United States v. Daugherty, 264 F.3d 513, 518

(5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002).     Gilford

raises those arguments to preserve them for further review.

     The district court’s finding that Gilford possessed his

firearm in connection with the felony offense of possession of

crack cocaine was not clearly erroneous.     See Washington, 340

F.3d at 230.     The district court could have concluded from the

physical proximity of the firearm to a crack cocaine pipe and to

crack cocaine that Gilford possessed the firearm to protect the

crack cocaine.     See United States v. Condren, 18 F.3d 1190, 1198-

99 (5th Cir. 1994).

     AFFIRMED.